Citation Nr: 1331996	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-09 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for pain and scarring as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005.  

2.  Whether new and material evidence has been received to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for a psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005.  

3.  Whether there was clear and unmistakable error (CUE) in an August 10, 2006 rating decision that denied a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  


WITNESSES AT HEARINGS ON APPEAL

The Veteran, S.P., and J.W.  

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active military service from March 1974 to August 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal following August 2008 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In the August 2008 rating decision, the RO declined to reopen a previously denied claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for pain, scarring, and psychiatric disability as a result of umbilical hernia repair performed at a VA medical facility on May 2, 2005. 

In April 2011, the Veteran and two friends testified before a Veterans Law Judge (VLJ) during a Board hearing at the RO.  The testimony concerned the above-noted application to reopen a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  

In October 2011, the Board separated the single 38 U.S.C.A. § 1151 issue developed on appeal into two separate issues (as noted on the title page) and remanded the issues for further development.  The Board's remand instructions also directed the RO, inter alia, to properly develop and adjudicate a claim of whether there was CUE in an August 10, 2006 rating decision in which the RO denied a claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  The Board had determined that such a claim was raised by the Veteran during his April 2011 Board hearing and was inextricably intertwined with the claims to reopen.  

By the December 2011 rating decision, the RO denied the Veteran's CUE claim.  

After completing the additional development requested by the Board, the RO continued the denial of the claims for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 on appeal (i.e., claims to reopen) and issued the Veteran a supplemental statement of the case (SSOC) in January 2012.  

In November 2012, the Board remanded the issues on appeal (to include the CUE claim) to the RO for a Board hearing.  (The Veteran had requested a Board hearing at the RO in a VA Form 9 (Appeal to Board of Veterans' Appeals) filed to perfect his appeal on his CUE claim.)  In April 2013, the Veteran testified before the undersigned VLJ during a Board hearing at the RO.  The Veteran's testimony not referenced his CUE claim but also addressed his claims for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  

In an August 2013 letter, the Board notified the Veteran that his claims would be decided by a panel of three VLJs, and that he was entitled to an additional Board hearing before a VLJ other than the two VLJs who had previously taken testimony on the appeal issues in April 2011 and April 2013.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011) (claimant entitled to an opportunity for a hearing before all the Board members who will ultimately decide his appeal); see also 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  In September 2013, the Board received notice from the Veteran that he wished to appear at a third hearing before a third VLJ at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a member of the Board other than the two who have already held hearings.  The RO should notify the Veteran of the date and time of the hearing.  Thereafter, the RO should return the claims folders to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

